Case 0:20-cv-60114-RS Document 12-1 Entered on FLSD Docket 04/29/2020 Page 1 of 2



  IN THE UNITED STATES DISTRICT COURT
  FOR THE SOUTHERN DISTRICT OF FLORIDA
  -----------------------------------------------------------------x
  ZHEJIANG DONGRI IMPORT & EXPORT                                       CM/ECF
  CO., LTD., d/b/a Pilot Optics,
                                                                        Civil Action No.:
                                     Plaintiffs,
                                                                        20-CV-60114-RS
           -against-
  NEOPTX LLC,                                                           Hon. Rodney Smith, USDJ

                                               Defendant.
  -----------------------------------------------------------------x



                         Declaration in Support of Motion for Default Judgment



           I, Jean-Claude Mazzola, hereby declare as follows:

           1.       I am an attorney with the firm of Mazzola Lindstrom, LLP, counsel for plaintiff

  Zhejiang Dongri Import & Export Co., Ltd., d/b/a Pilot Optics (“Pilot Optics”).

           2.       Having reviewed the file maintained for the prosecution of this action, I am

  familiar with the facts stated herein.

           3.       In accordance with Fed. R. Civ. P. 55(a) and (b)(2), I make this declaration in

  support of Pilot Optics’ request for a default judgment of $298,432.80, plus pre-judgment

  interest, costs and disbursements against defendant Neoptx LLC.

           4.       Pilot Optics is a China-based manufacturer of eyewear.

           5.       As set forth in the accompanying complaint (Exhibit 1), defendant Neoptx LLC

  ordered $298,432.80 in eyewear from Pilot Optics, which goods were timely delivered to Neoptx

  LLC, and accepted without objection as to their quantity or quality.

           6.       The complaint was filed on January 17, 2020, at which time I emailed defendant’s

  principals and advised of same. Not having heard any response, I thereafter caused the complaint




  4851-2646-4438, v. 1
Case 0:20-cv-60114-RS Document 12-1 Entered on FLSD Docket 04/29/2020 Page 2 of 2



  to be served upon Neoptx LLC on February 5, 2020, and the affidavit of service was duly

  docketed. (Exhibit 2).

           7.       Thereafter, I telephoned and sent several emails to Neoptx’s principals, advising

  that they should retain counsel, to no avail. (Collected emails are attached as Exhibit 3).

           8.       Attached (Exhibit 4) is the declaration of Ms. Nancy Guo, Sales Representative

  for plaintiff Pilot Optics, attesting to the truth of the material allegations in the complaint, and

  providing copies of the unpaid invoices.

           8.       Attached (Exhibit 5) is the Clerk’s Default (DE9), certifying the defendant’s

  default for failing to appear, answer or otherwise plead to the complaint filed herein.

           9.       As this is a request for damages in connection with a sum certain, Pilot Optics is

  hereby submitting the required papers for an entry of default in the amount of for the claimed

  amount of damages.

           WHEREFORE, plaintiff Zhejiang Dongri Import & Export Co., Ltd., d/b/a Pilot Optics

  demands judgment against defendant: (a) for $298,432.80; (b) for prejudgment interest at the

  statutory rate from the date of loss, plus costs; and (c) for such other and further relief as this

  court deems proper and just.

           I declare under penalty of perjury that the foregoing statements are true and correct.


  Dated: New York, New York                                       MAZZOLA LINDSTROM LLP
         March 9, 2020
                                                                  /s/ Jean-Claude Mazzola
                                                                  Jean-Claude Mazzola
                                                                  Attorneys for plaintiff
                                                                  1350 Avenue of the Americas, 2nd Floor
                                                                  New York, NY 10019
                                                                  Tel: (646) 216-8585
                                                                  jeanclaude@mazzolalindstrom.com




  4851-2646-4438, v. 1
